COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON EMERGENCY MOTION

Appellate case name:         In re Shilpa B. Trivedi, Relator

Appellate case number:       01-16-00804-CV

Trial court case number:     2014-54049

Trial court:                 215th District Court of Harris County

       On October 18, 2016, this Court’s Order, among other things, granted the relator’s
amended emergency motion to stay the respondent trial court’s August 9, 2016 sanctions
order, pending this Court’s disposition of the mandamus petition filed by relator, Shilpa
B. Trivedi, which seeks to vacate that August 9th Order. See TEX. R. APP. P. 52.10(b).
Then on October 20, 2016, this Court’s Order on Motions, among other things, denied
relator’s request for emergency relief, to the extent that relator was seeking to stay the
October 21, 2016 hearing on real party in interest F & D Investments, LLC’s (“RPI
F&D”) motion for sanctions for events occurring after the August 9th Order.


        On October 26, 2016, relator filed this new emergency motion for this Court to
grant relief prior to the continued hearing on motion for fraudulent transfer on October
31, 2016, and relator attached a sworn copy of the reporter’s record of the October 21,
2016 sanctions hearing. At the hearing, after RPI F&D’s counsel argued in support of his
motion and referred to, among other things, alleged fraudulent transfer actions taken by
relator’s counsel, Bal C. Trivedi. In response, Mr. Trivedi called his daughter, the
relator, as a witness to testify, but the trial court denied that request because it was only a
motion hearing. The trial court stated that, if relator’s counsel wanted to proffer
testimony, the motion would have to be reset for another date. Relator’s counsel agreed
to the continuance and the sanctions hearing was reset for October 31, 2016.


      On October 27, 2016, relator’s counsel filed a supplement to his emergency
motion by referring to, and attaching, F&D’s settlement offer letter to show why
emergency relief is requested to enjoin F&D. In both relator’s emergency motion and his
supplement, relator seeks to enjoin RPI F&D from pursuing its fraudulent transfer claim,
to enjoin RPI F&D from presuming a creditor position, and granting all other relief
relator is entitled to. Relator’s emergency motion and supplement contain the required
certificate of compliance notifying all parties. See TEX. R. APP. P. 52.10(a).


        However, this Court’s mandamus jurisdiction is governed by Texas Government
Code Section 22.221, which expressly limits the mandamus jurisdiction of the courts of
appeals to: (1) writs necessary to enforce the jurisdiction of the court of appeals; and (2)
writs against specified district or county court judges in the court of appeals district.
TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp. 2016). We lack jurisdiction to
issue such a stay as RPI F&D is neither a district or county court judge within our district,
nor has relator shown how such a writ necessary to enforce this Court’s appellate
jurisdiction. See id. Accordingly, the Court DENIES relator’s emergency motion
requesting a stay against RPI F&D.


       In addition, as stated in this Court’s October 20th Order, our October 18th Order
did not stay the October 21st hearing, which dealt with RPI F&D’s separate motion for
sanctions occurring after the August 9th Order. Because that October 21st hearing was
continued to October 31, 2016, with the consent of relator’s counsel, it is a continuation
of the same October 21st hearing that this Court did not stay in either its October 18th or
20th Orders. Accordingly, to the extent that relator’s emergency motion, by alternatively
seeking all other relief she is entitled to, also seeks a stay of the October 31, 2016
continued sanctions hearing, relator’s emergency motion is DENIED. See TEX. R. APP.
P. 52.10(a).


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: October 27, 2016